 


109 HR 4189 IH: To authorize the Secretary of the Interior to conduct a study to determine the suitability and feasibility of designating the Virgin Islands Military and Veterans Memorial, to be located in Fredericksted, St. Croix, U.S. Virgin Islands, as a unit of the National Park System.
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4189 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to conduct a study to determine the suitability and feasibility of designating the Virgin Islands Military and Veterans Memorial, to be located in Fredericksted, St. Croix, U.S. Virgin Islands, as a unit of the National Park System. 
 
 
1.National park service study regarding the U.S. Virgin Islands Military and Veterans Memorial Museum 
(a)FindingsThe Congress finds as follows: 
(1)The U.S. Virgin Islands Military and Veterans Memorial will be a tribute to the over 3000 war veterans of Virgin Island descent who reside in St. Croix, Virgin Islands. 
(2)The Memorial will include exhibits, artifacts, and memorabilia of conflicts that involved veterans of Virgin Island descent, including members of the 332nd Fighter Group, more commonly known as the Tuskegee Airmen. 
(3)The Memorial will feature a Wall of Remembrance listing and identifying every Virgin Island veteran by war or conflict to provide a lasting homage to their courage and resolve. 
(4)The plan for the Memorial includes establishment of a veterans medical clinic on the Memorial site, to extend and enhance medical services for veterans on the Island of St. Croix. 
(5)In 2001, the 24th Legislature of the Virgin Islands enacted legislation, known as the Virgin Islands Military Museum and Veterans Memorial Act, authorizing the establishment of a memorial in the Virgin Islands to the over 3000 registered Virgin Island War Veterans who reside in the Virgin Islands. 
(6)It is anticipated that funding to construct the Memorial will come from a combination of Federal, local, and private funding sources. 
(b)StudyThe Secretary of the Interior shall carry out a study to determine the suitability and feasibility of designating the U.S. Virgin Islands Military and Veterans Memorial, to be located on ten acres in Fredericksted, St. Croix, U.S. Virgin Islands, as a unit of the National Park System. 
(c)Study process and completionSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct and completion of the study required by this section. 
(d)ReportThe Secretary shall submit a report describing the results the study required by this section to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
 
